Citation Nr: 1203917	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-20 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for low back strain, to include early degenerative changes at L5/S1.  

2.  Entitlement to service connection for diarrhea, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from June 2003 to June 2007, to include service in the Southwest Asia Theater of Operations during the Persian Gulf War.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  

This case was remanded by the Board in July 2010 for further development.  The Board is satisfied as to substantial compliance with its remand directives with respect to the Veteran's claim for entitlement to an initial evaluation in excess of 10 percent for low back strain.  See Dyment v. West,13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining all outstanding service personnel records and associating them with the claims file as well as refering the case for a VA orthopedic examination to determine the current severity of the Veteran's service-connected low back strain.  As such, this issue is now ready for disposition.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The issue of entitlement to service connection for diarrhea, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's lumbar spine disability has been manifested by forward flexion of no worse than 86 degrees, and a combined range of motion of 221 degrees, with no evidence of incapacitating episodes or associated neurological disorders.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for low back strain, to include early degenerative changes at L5/S1, have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's service records and VA records with the claims file, and he was afforded adequate VA examinations in August 2007 and September 2010.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Initial Rating in Excess of 10 Percent for Low Back Strain

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as in the case here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in that regard, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Under the General Rating Formula, the regulations provide, in pertinent part, for a 10 percent rating if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees; extension is zero to 45 degrees; left and right lateral flexion are zero to 45 degrees; and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the cervical spine is 340 degrees.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  For purposes of evaluating under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  In this case, however, the evidence does not demonstrate incapacitating episodes.  Therefore, this Diagnostic Code is not applicable.

As noted, neurologic abnormalities are rated separately.  With respect to neurologic manifestations, Diagnostic Code 8520 addresses the sciatic nerve.  Incomplete paralysis of the sciatic nerve is rated 10 percent when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 (2010).  An 80 percent rating is warranted for complete paralysis of the nerve when the foot dangles and drops and there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2010).

Finally, the Board has also considered Diagnostic Codes 5003 and 5010.  Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved. When the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, the veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5010 provides that arthritis, due to trauma and substantiated by x-ray findings, is to be rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.

Here, the Veteran was afforded a VA examination in August 2007, at which time he was diagnosed as having chronic lumbar strain.  Subjectively, the Veteran described discomfort in the central low lumbar area, with no periods of incapacitation.  Range of motion testing revealed flexion limited to 86 degrees, extension limited to 19 degrees, lateral spinal flexion limited to 30 degrees on the left and 26 degrees on the right, and spinal rotation limited to 30 degrees bilaterally.  The range of motion was not additionally limited following repetitive testing.  His range of motion was limited by restricted stiffness and mild discomfort rather than fatigability, weakness, or incoordination.  X-rays of the lumbosacral spine revealed a negative examination.  

The Veteran was also afforded a VA spine examination in September 2010, at which time he was diagnosed as having degenerative joint disease of the lumbosacral spine.  Subjectively, he described experiencing severe weekly flare-ups of low back pain which lasted hours at a time and were precipitated by sitting and lifting weight.  He denied any radiation of pain into the extremities.  Upon physical examination, the Veteran's posture was normal, with no evidence of thoracolumbar spine ankylosis.  Although there was pain upon motion, there was no spasm, atrophy, guarding, tenderness, or weakness.  Range of motion testing revealed flexion to 90 degrees, extension to 20 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  There was no objective evidence of pain on active range of motion, nor was there objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  Reflex testing revealed normal knee jerk and ankle jerk.  Sensory examination revealed normal vibration, position, pinprick, and light touch sensations bilaterally.  The Veteran was able to perform active movement against full resistance in the hips, knees, ankles, and great toe.  

The Veteran is currently employed fulltime in law enforcement and indicated that he did not lose any time from work in the past year due to his service-connected lumbar disorder.  The only effect of his disorder on his usual daily activities was that he experienced increased low back pain when running.  

Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted.  At worst, his flexion of the lumbar spine has been limited to 86 degrees and his combined range of motion is no less than 221 degrees.  Even when factoring in painful motion, fatigability, weakness, and incoordination, the overall disability picture demonstrated by these findings corresponds to the criteria for a 10 percent rating.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  A higher 20 percent rating is not warranted unless flexion is not greater than 60 degrees and combined range of motion is not greater than 120 degrees.

Finally, the Board has considered the application of any separate ratings for neurologic disabilities.  However, the evidence does not reflect any bowel or bladder incontinence.  The Veteran explicitly denied any radiation of pain into his lower extremities, and motor function, reflexes and sensation were all normal on objective testing.  Therefore, separate compensable rating for neurologic complaints is not warranted.

The Board again finds the Veteran to be competent and credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the lumbar spine condition with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Veteran reported during his September 2010 VA spine examination that he had not missed any work in the past 12 months because of his disorder.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability has resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

An initial evaluation in excess of 10 percent for low back strain, to include early degenerative changes at L5/S1, is denied.


REMAND

The Veteran also seeks entitlement to service connection for diarrhea.  Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  To establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of § 3.317 may be service connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011 and by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2011); 66 Fed. Reg. 56,614-56,615 (Nov. 9, 2001).

The Board further notes that, on December 27, 2001, the President signed into law H.R. 1291, the Veterans Education and Benefits Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976, which contains, among other things, new provisions relating to Persian Gulf War veterans.  Section 202 of the new statute expands compensation availability for Persian Gulf vets to include "medically unexplained chronic multisymptom illness," such as fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome, in addition to any diagnosed illness that the Secretary determines by regulation to be service-connected.  These changes in law were effective on March 1, 2002.

A review of the Veteran's service personnel records reveals that he served in the Southwest Asia Theater of Operations, specifically Kuwait and Iraq, from February 2004 to August 2004 and again from July 2005 to February 2006.  In an August 2004 treatment note while stationed in Fallujah, Iraq, the Veteran complained of sharp stomach pain and vomiting.  He was diagnosed with constipation.  In his August 2004 Post-Deployment Health Assessment, the Veteran indicated that he suffered from diarrhea and vomiting during his first deployment, while in his January 2006 Post-Deployment Health Assessment, he denied experiencing diarrhea at any time during his second deployment.  However, in a June 2006 Post-Deployment Health Reassessment, the Veteran indicated that he experienced diarrhea, vomiting, or frequent indigestion, and was unsure if these symptoms were related to his second deployment.  In a February 2007 treatment note, the Veteran complained of suffering from diarrhea for the past 3 years and indicated that he was told that there was nothing that could be done about it.  He was diagnosed with intermediate diarrhea.  

The Veteran was afforded a VA examination in August 2007, at which time he reported having two loose stools in one day about once every two weeks.  Upon examination, his abdomen revealed no liver edge, spleen tip, fasciitis, ventral hernias, or tenderness in any abdominal quadrant.  The examiner diagnosed him as having a normal examination of the abdomen with somatic complaints.  The examiner explained that the Veteran did not fit the criteria for irritable colon syndrome or autoimmune inflammatory bowel disease.  He further opined that the Veteran's complaints were really not that out of the ordinary as far as having loose stools once or twice on a given day on a biweekly schedule.  

The Veteran was afforded a VA stomach, duodenum, and peritoneal adhesions examination in September 2010, at which time he indicated having loose stools several times weekly but less than daily.  Upon examination, there were no signs of anemia or significant weight loss or malnutrition.  X-rays of the abdomen revealed nonspecific gas-filled small bowel loops.  The bowel gas pattern was nonobstructive, with no evidence of free air.  The visualized soft tissues and osseous structures were grossly unremarkable.  The examiner indicated that he could not say that the Veteran's disorder was due to irritable bowel syndrome or due to an undiagnosed disorder without resorting to mere speculation, although he suspected irritable bowel syndrome.  

The Veteran's claims file was forwarded to a gastroenterologist in August 2011, who noted that there had been no VA diagnostic testing of the Veteran's symptoms of diarrhea, and none were found from outside private sources.  The gastroenterologist concluded that the Veteran did have gastrointestinal complaints during the time of his military service; but that with his military service in an area of the world where parasitic and pathogenic bacterial infections are endemic, many other causes of the patient's chronic symptoms other than irritable bowel syndrome were possible.  Therefore, the gastroenterologist concluded that the Veteran's symptoms remain undiagnosed as to etiology.  The gastroenterologist advised that if the Veteran desired a precise diagnosis, he could enroll and participate in such testing as an esophagogastroduodenoscopy with biopsies and duodenal aspiration for ova and parasites, a colonoscopy with biopsies and stool aspiration for ova and parasites, a pathogenic bacterial culture, a clostridium difficile profile, a helicobacter and celiac disease serology, or a food allergy profile.  

As such, based on the gastroenterologist's indication that diagnostic testing could be performed to obtain a definitive diagnosis of the Veteran's disorder, the Board finds that another medical examination is in order to determine whether the Veteran's current symptoms are associated with a known diagnosis, and also whether they are directly related to military service.  38 C.F.R. §§ 3.159, 3.326 (2008); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be afforded an appropriate VA examination to determine the etiology of any gastrointestinal disorder found, to include diarrhea.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include any of the following: esophagogastroduodenoscopy with biopsies and duodenal aspiration for ova and parasites, a colonoscopy with biopsies and stool aspiration for ova and parasites, a pathogenic bacterial culture, a clostridium difficile profile, a helicobacter and celiac disease serology, or a food allergy profile.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Following a review of the service and post-service medical records, the examiner must state whether any findings are a symptom of a diagnosable disorder, a manifestation of undiagnosed illness, or neither of these.  The VA examiner must also indicate whether each such finding or diagnosable disorder identified is related to the Veteran's military service or to a service-connected disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.	The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.	The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD

Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


